Filed 8/26/21 P. v. Perez CA2/8
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                   B304078

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. KA120638)
           v.

 ROBERT ALFONSO PEREZ,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Reversed in part and
remanded.
      Nicholas Seymour and Lillian Hamrick, under appointment
by the Court of Appeal, for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Idan Ivri and David
A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Robert Alfonso Perez went to Aileen Navalta’s house twice
in one morning. There was the 4:45 a.m. visit and then the 8:00
a.m. visit, both the same day. Each time, a witness saw Perez try
to open Navalta’s gate. A jury convicted Perez of several crimes.
Perez attacks just one conviction, arguing we must reverse his
attempted burglary conviction because the trial court failed to
give a unanimity instruction. The prosecution concedes the error
but argues it was harmless. Perez’s contrary view is correct, so
we reverse this one conviction. Statutory citations are to the
Penal Code.
                                   I
       An amended information charged Perez with prowling
(§ 647, subd. (h)), attempted first degree burglary (§§ 664 & 459),
stalking (§ 646.9, subd. (a)), and two counts of carrying a dirk or
dagger (§ 21310). The first four counts concerned events from
March 29, 2019. The fifth count related to a separate incident on
March 5, 2019. The amended information alleged Perez had one
prior strike conviction that was a serious and/or violent felony
conviction (§§ 667, subds. (a)(1) & (d), 1170.12, subd. (b).)
       The trial testimony told this story.
       Around 4:45 in the morning of March 29, 2019, Robert
Lomeli, Navalta’s next-door neighbor, saw Perez at Navalta’s side
yard fence. Perez was trying to open the gate. Lomeli yelled.
Perez froze. Perez remained frozen while Lomeli called police.
       Lomeli had seen Perez walking around over the past week.
The day before the incident, he saw Perez standing across the
street with suitcases, as if he were waiting for a ride. Lomeli had
been a neighborhood resident for more than 30 years, basically
knew everyone in the neighborhood, and knew Perez did not live
there.




                                2
       Officer Vanessa Pineda responded to Lomeli’s 911 call.
When she arrived, Perez was pacing back and forth in Navalta’s
driveway. Perez told the officer, “My friend lives here. My jacket
fell over. I’m just trying to retrieve it.” Pineda looked but found
nothing; it was dark. She had had contact with Perez before,
found his comments suspicious, and detained him until her
partner arrived. Perez then changed his story and said he had
his jacket. Pineda’s partner took over the investigation.
       Later that morning, Navalta found a black jacket on her
property, inside the gate. In the jacket pockets she found a black
beanie, mittens, and a knife, among other things. She did not see
anyone on or near her property at that time.
       Navalta went back in her home. Then her dog’s barking
told her someone was outside. Navalta saw Perez through her
window walking back and forth and trying to open the knob to
her gate. He tried to climb the gate; he put both hands on top
and tried to lift his legs so “he could climb on the other side.”
       Navalta called the police, who arrived within minutes,
around 8:00 a.m. Navalta had never seen Perez before. Her
family did not know him.
       Officer Danny Palma responded to Navalta’s call. When he
arrived, he saw Perez reaching over Navalta’s gate, “as if he was
trying to open it.” Then Perez walked away. Palma stopped
Perez, who said he had thrown his stuff into the backyard after
noticing an attractive Asian woman inside. Perez told the officer
he wanted to have sexual relations with this woman and wanted
“to lick her asshole.” He would use his jacket to “warm up the
female.” He kept talking about her beauty and again mentioned
how badly he wanted “to lick her asshole.” He said he hoped to




                                 3
see her touching herself when he peered through her window.
Palma arrested Perez.
       Another officer testified about a separate incident on March
5, 2019. The officer found Perez on the porch of another home in
the neighborhood. Perez had a knife in his pants pocket that was
“locked in an open position.”
       Yet another officer testified about an uncharged incident in
the area on March 20, 2019. Around 5:30 that morning, the
officer responded to a report of three suspicious males at a house.
When the officer arrived, Perez was the only one there. The
officer searched him and found a beanie, a leather glove, a pair of
pliers, and two screwdrivers in Perez’s jacket. One of the
screwdrivers had a bent tip. The officer arrested Perez.
       Perez testified, claiming he worked around the corner from
Navalta and was living nearby temporarily.
       Regarding the incidents on March 5th and 20th, Perez
testified he had the homeowners’ permission to be on the
properties and he used the knife for yard work. Perez conceded
he pleaded guilty to possessing burglary tools for the incident on
the 20th but denied he also pleaded guilty to prowling. The court
took judicial notice of Perez’s guilty plea to both charges.
       As for March 29th, Perez testified he was on his way to
work a little after 4:00 in the morning when he saw Navalta
through her window and waved to her. She waved back and
motioned for him to “come here.” They started talking through
the window. He remained on the sidewalk nearly 30 feet away.
Perez claimed Navalta had let him keep two bags on her porch
the day before, and he thanked her. He had never seen her
before this.




                                4
       Perez told Navalta she was very attractive and he was
interested in seeing her, physically. She jumped to the topic of
sex, and he mentioned oral sex. She asked him to wait for her by
her truck while she grabbed a robe. So he waited, for about 10
minutes. Perez planned to give Navalta his jacket and placed it
on the fence, but it fell. He never tried to open the gate. He saw
a man inside the house and realized Navalta was involved with
someone. The police came and eventually let him leave.
       Perez testified he went to work and returned around 8:00
a.m. to get his jacket. He could not see it, so he knocked on the
gate. He never reached over the gate. The police came, and
Perez answered their questions. He never mentioned any specific
sex acts. He told them he was waiting for a friend and his coat
was there. Perez testified he used the items in the jacket for
work.
       The jury found Perez guilty on all counts. The court later
found true the prior conviction allegations and sentenced Perez to
nine years in state prison.
                                   II
       Perez raises one claim on appeal.
       He argues the prosecution presented evidence of two
distinct events as the basis for attempted burglary, and so the
court should have required the jurors to agree on the specific acts
giving rise to their guilty verdict. Perez notes he offered different
defenses for his two trips to Navalta’s gate. The first time he was
there for an outdoor consensual sexual encounter; the second
time, he testified, he returned to get his jacket. Perez points out,
as a logical matter, jurors impermissibly could have disagreed as
to which incident constituted attempted burglary but could have




                                 5
submerged their disagreement in a unanimous guilty verdict on
the one attempted burglary count.
      This argument is correct, as the prosecution concedes.
      In criminal cases, the jury must agree unanimously the
defendant is guilty of a specific crime. (People v. Covarrubias
(2016) 1 Cal.5th 838, 877.) When the evidence suggests more
than one discrete crime and the prosecution fails to choose among
them, the trial court must require the jury to agree on the same
criminal act, even absent a defense request. (Id. at p. 878; People
v. Hernandez (2013) 217 Cal.App.4th 559, 569 (Hernandez).) This
way, the jury does not amalgamate evidence of multiple offenses,
none of which the prosecution has proved beyond a reasonable
doubt, to convict on the theory the defendant must have done
something worthy of conviction. (People v. Russo (2001) 25
Cal.4th 1124, 1132.) The proper remedy is a unanimity
instruction, which eliminates the possibility of jurors convicting
on one crime based on different actions. (Hernandez, at p. 569.)
      This danger was real in this case. In closing argument, the
prosecutor maintained Perez tried to break into Navalta’s
property twice and the jury could find attempted burglary based
on his first trip to the house at 4:45 a.m. or his second trip at 8:00
a.m. Counsel did not request, and the court did not give, a
unanimity instruction.
      The prosecution concedes that this was error and that no
exception to the unanimity rule applies. But it says the error is
harmless, even under Chapman v. California (1967) 386 U.S. 18,
24 (Chapman).
      Appellate courts have divided over the standard for
harmless error in a case like this. We follow the logic of




                                  6
Hernandez, supra, 217 Cal.App.4th at pages 570, 576–577, and
apply the Chapman standard.
       Under this standard, Perez wins. The prosecution failed to
establish the conceded instructional error was harmless beyond a
reasonable doubt. (See Sullivan v. Louisiana (1993) 508 U.S.
275, 279–280 [the inquiry under Chapman “is not whether, in a
trial that occurred without the error, a guilty verdict would
surely have been rendered, but whether the guilty verdict
actually rendered in this trial was surely unattributable to the
error”]. )
       Attempted burglary requires an intent to commit burglary.
(See § 21a.) Burglary, in turn, requires entering a building or
other defined space with the intent to commit a crime. (See
§ 459.) The court instructed the jury that the target crime here
was oral copulation or forcible rape.
       Much of Perez’s testimony seems unbelievable. But the
jury could disbelieve Perez’s defenses and his story in its entirety
yet disagree as to when he had the requisite criminal intent and
as to which of his acts constituted attempted burglary. As a
logical matter, the verdict did not establish whether the jury
rejected Perez’s credibility entirely or only in part, and, if in part,
which part.
       The testimony established a rational basis for
distinguishing between Perez’s two trips to Navalta’s gate. No
one disputed, for instance, Perez’s jacket was inside the gate
when he returned to her home hours later.
       It is possible some jurors concluded Perez had the requisite
intent when he dropped his jacket—containing the items the
prosecution characterized as a “rape kit”—over the gate around
4:45 a.m. It is possible some concluded he had this intent only




                                   7
when he returned at 8:00 a.m., as evidenced by his comments to
police. It also is possible some jurors believed Perez had the
requisite intent during both trips, or matched his intent from one
trip with his acts from the other trip.
      We just do not know. The Chapman standard means we
find prejudice when we just do not know.
      The prosecution incorrectly argues Perez’s prowling and
stalking convictions establish the instructional error was
harmless beyond a reasonable doubt, because these other
convictions show the jury unanimously rejected Perez’s defenses
and agreed he had the requisite intent at 4:45 a.m. However,
neither a prowling conviction nor a stalking conviction satisfies
the intent required for an attempted burglary conviction. We
explain.
      Prowling is insufficient. For prowling, the court instructed
jurors to return a guilty verdict if they found Perez had no lawful
purpose for being on Navalta’s property, he intended to commit “a
crime” if the opportunity arose, and his purpose for being there
was to commit such a crime. The instruction neither identified
burglary nor required the jurors to agree on any particular crime.
This conviction fails as support for the prosecution’s no-prejudice
argument.
      Stalking is insufficient. For stalking, the court instructed
jurors to determine whether Perez had an intent to place another
in reasonable fear for her safety and whether he “willfully and
maliciously harassed or willfully, maliciously, and repeatedly
followed” this person. The instruction clarified “maliciously” as
follows: “Someone acts maliciously when he intentionally does a
wrongful act or when he acts with the unlawful intent to disturb,
annoy, or injure someone else.” Establishing stalking thus did




                                8
not establish an intent to commit burglary or any other felony.
This conviction thus is not up to the task either.
       Because we cannot say beyond a reasonable doubt the jury
agreed on the criminal event constituting attempted burglary,
this conviction cannot stand. (See People v. Norman (2007) 157
Cal.App.4th 460, 466–467; see also People v. Davis (2005) 36
Cal.4th 510, 561–562 [omission of unanimity instruction
prejudicial where defendant offered two separate defenses to two
separate takings, and the jury could have concluded he formed
the intent to steal for the second taking after killing the victim].)
                           DISPOSITION
       We reverse Perez’s conviction for attempted burglary and
remand for further proceedings.



                                            WILEY, J.


We concur:




             GRIMES, Acting P. J.




             OHTA, J.*


*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  9